DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4 – 8, 11 – 15, and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Publication Number 20106/0055005, hereinafter “Hsu”) in view of Strongin et al. (US Patent Number 2020/0304426, hereinafter “Zhao”).

4.	As per claims 1, 8, 15 and 21, Hsu teaches a processor, method and system comprising: a processor (processor, figure 1, paragraph 24) coupled to the memory subsystem, wherein the processor is 5configured to: execute work-items of a first 
Hsu does not appear to explicitly disclose assign a second priority to each lane of the plurality of lanes, responsive to detecting a first event during execution of the wavefront; subsequent to the first event: assign a second priority to each lane such that at least one lane has a changed priority; and assign a priority to a memory request of each work-item based on a priority of a corresponding lane.
However, Strongin discloses assign a second priority to each lane of the plurality of lanes, responsive to detecting a first event during execution of the wavefront; subsequent to the first event: assign a second priority to each lane such that at least one lane has a changed priority; and assign a priority to a memory request of each work-item based on a priority of a corresponding lane (column 10, line 57 – column 11, line 23, based on the completion of the first request execution a second priority is determined for all of the remaining requests and the reorder is the second updated priority).
Hsu and Strongin are analogous art because they are from same field of endeavor of memory handling.

One of ordinary skill would be motivated to make such modification in order to enhance data traffic in a request system (column 2, lines 30 – 41). Therefore, it would have been obvious to combine Strongin with Hsu to obtain the invention as specified in the instant claims.

5.	Hsu modified by the teachings of Strongin as seen in claim 1 above, as per claims 4, 11 and 18, Hsu teaches a processor, method and system, wherein the processor is further configured to: perform a lookup for each memory request based on static information and dynamic system state information to retrieve a priority; and 5for each memory request, assign the retrieved priority to the memory request (paragraph 4).  

6.	Hsu modified by the teachings of Strongin as seen in claim 1 above, as per claims 5, 12 and 19, Hsu teaches a processor, method and system, wherein each separate type of event has a corresponding update to apply to a mapping of priorities to lanes which is different from updates of other types of events (handling of lanes priority, paragraphs 58 – 59).  



8.	Hsu modified by the teachings of Strongin as seen in claim 1 above, as per claims 7 and 14, Hsu teaches a processor, method, wherein each application executed by the processor has a separate mapping of priorities to lanes assigned to the application (handling of lanes for mapping, paragraph 37).

Allowable Subject Matter
8.	Claims 2, 3, 9, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
10.	Applicant’s arguments with respect to claims 1, 4 – 8, 11 – 15, and 18 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in light of Strongin.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Anderson/Hill/Elez are directed to latency bound systems with dynamic priority handling for requests.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184